Title: From David Humphreys to Edward Hand, 18 December 1782
From: Humphreys, David
To: Hand, Edward


                        
                            Sir
                            Head Quarters Decr 18th 1782
                        
                        The Commander in Chief is pleased to authorize any three of the Board, appointed to decide the despute
                            respecting numbering the Regts of Connecticut, who shall meet at Horton’s tomorrow, to proceed to the decision of that
                            dispute, & to report accordingly—I have the honor to be Sir Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    